ORDER

PER CURIAM.
Donna W. Farrell (“Mother”) appeals from the trial court’s judgment affirming the order of the Missouri Department of Social Services, Division of Child Support Enforcement (“DCSE”), modifying a previous judicial child support order. She argues the trial court erred because the DCSE incorrectly calculated the amount of child support she was entitled to receive, and therefore the modification was not justified. We affirm.
*817We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).